 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   GUILLERMO TRUJILLO CRUZ,                             CASE NO. 1:20-cv-01522-AWI-SAB (PC)
 8                          Plaintiff,
                                                          ORDER DISMISSING ACTION,
 9                  v.                                    WITHOUT PREJUDICE, FOR
                                                          FAILURE TO PAY FILING FEE
10   C. PFEIFFER, et al.,
11                          Defendants.
12

13

14         Plaintiff Guillermo Trujillo Cruz is proceeding pro se in this civil rights action pursuant to
15 42 U.S.C. § 1983.

16         On December 21, 2020, Plaintiff was directed to pay the $400.00 filing fee in full within
17 fourteen days because he has suffered three or more strikes under 28 U.S.C. § 1915(g) and failed

18 to demonstrate imminent danger of physical harm. Doc. No. 9. On January 28, 2021, the Court

19 denied Plaintiff’s motion for reconsideration of the Court’s December 21, 2020 order and directed

20 Plaintiff to pay the $400.00 filing fee within fourteen days or the action would be closed without

21 further notice. Doc. No. 11.

22         On February 17, 2021, the Court granted Plaintiff’s request for a thirty-day extension of
23 time to submit the filing fee. Doc. No. 14.

24         On March 19, 2021, Plaintiff filed a motion requesting that the Court allow him to pay the
25 filing fee by way of installment payments. Doc. No. 15. On March 25, 2021, the Court denied

26 Plaintiff’s motion to pay the filing fee by way of installment payments. Doc. No. 16.
27         On April 7, 2021, Plaintiff filed a response to the Court’s March 25, 2021 order, requesting
28 permission to pay the filing fee by way “doing some kind of community service outside prison
 1 grounds.” Doc. No. 17. On April 8, 2021, the Court denied Plaintiff’s request stating that the

 2 filing fee requirement must be fulfilled by way of United States currency, and Plaintiff cannot

 3 attempt to pay by way of community service. Doc. No. 18. The Court also advised Plaintiff that

 4 the filing fee was due on or before April 19, 2021, or the action would be dismissed. Id.

 5         Plaintiff has not paid the filing fee and the time in which to do so has passed.
 6         Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED, without
 7 prejudice, for failure to pay the filing fee. The Clerk shall CLOSE this case.

 8
     IT IS SO ORDERED.
 9

10 Dated: April 28, 2021
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
